Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Kane appeals from the district court’s orders granting summary judgment to Appellee and denying Kane’s motion to reinstate a claim. We have reviewed the briefs of the parties and the record, and we find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kane v. UPS Pension Plan, No. 1:11-cv-03719-RDB (D. Md. Oct. 23 & Dec. 11, 2013). In addition, we note that Kane raised certain claims regarding his motion to reinstate for the first time in his reply brief. We find these claims waived. Equal Rights Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 604 n. 4 (4th Cir.2010) (holding that argument not raised in opening brief is waived). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.